DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: (parenthesized portions indicate apparent corresponding claims if any)
i) fig. 1
ii) fig. 1A 
iii) fig. 2 (claim 2)
iv) fig. 3(claims 3 and 4)
v) fig. 4(claim 5)
vi) fig. 5(claim 6)
vii) figs. 6, 7B (claims 7 and 8)
viii) figs. 7, 7B(claims 9 and 10)
ix) figs. 6, 7C(claims 7 and 8)
x) figs. 7, 7C(claims 9 and 10)
xi) [0062] of the published application1(claims 11 and 12)
xii) fig. 8 (claims 13 and 14)
xiii) fig. 9
xiv) fig. 10
xv) fig. 11
xvi) fig. 12
xvii) fig. 13 (claim 20)
xviii) fig. 15
xix) fig. 25 (claim 17)
xx) figs. 25, 2  (claim 18)
xxi) figures 25 and 3 (claim 19)
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  Specifically, the numerous embodiments of the disclosure require different configurations comprising lenses or mirrors, drives, scanning beams verse wide beams, differing numbers of optical lenses, sources or mirrors/lenses each exclusive of other species.  Additionally, the placement of the clamp is in different embodiments such as an ion implantation system, a processing chamber or existing alone without a chamber. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 15 and 16 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their
different classification;
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to
another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In other embodiments, a plurality of illumination sources may be coupled to a respective plurality of refractive optical systems, similarly to the configurations of FIGS. 2, 4, and 6, to direct multiple radiation beams to the substrate 112